 

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
DEVELOPMENT SERVICES AGREEMENT
 
This Agreement is made as of the date of the last signature hereto December 14,
2011 and is by and between (“Company Intelimax Media, Inc.”) a _British
Columbia_ Corporation with an address at Harbour Centre, Suite 2320, 555 West
Hastings St., Vancouver BC V6B 4N4 Canada and Arizona Bay, LLC, a California
Limited Liability Company (“ArizonaBay, LLC”) with an address of 3450 Sacramento
Street, No. 510, San Francisco, California, 94118.
 
1.0           TERM.
 
This Agreement shall commence on the Effective Date and shall continue
thereafter for a period of 1 years from the Effective Date.
 
2.0           CONSULTING SERVICES.
 
2.1
Company Intelimax Media, Inc. retains ArizonaBay, LLC to provide the consulting
services as set forth in Section 2.2 (the “Consulting Services”).  The
Consulting Services as defined shall constitute the complete and exclusive
definition of the services to be provided under this Agreement.

 
2.2
ArizonaBay, LLC shall perform the Consulting Services by providing IT resources
to Company Intelimax Media, Inc. to assist with software development
enhancements and technology platform recommendations. ArizonaBay, LLC agrees to
discount its retail rates to Company Intelimax Media, Inc. set forth in Schedule
A of this agreement.

 
2.3
ArizonaBay, LLC is not a partner of Company Intelimax Media, Inc. but is an
independent contractor and shall have the sole control of the manner and means
of performing its obligations under this Agreement.  Neither party shall have
any right, power, or authority to create any contract or obligation on behalf
of, or binding upon the other party without the prior written consent of the
other party.

 
2.4
Each party represents that, to the best of its knowledge, it is not currently
bound by any other agreements, restrictions, or obligations that do or would in
any way prevent such party from entering into or performing its obligations
under this Agreement.

 
3.0
RESOURCES.

 
3.1
ArizonaBay, LLC and Company Intelimax Media, Inc. will mutually agree upon the
resources required to deliver the Consulting Services.

 
3.2
If work requested specifies that Consulting Services are to be performed at
Company Intelimax Media, Inc.’s location, Company Intelimax Media, Inc. shall
provide ArizonaBay, LLC with work space, local telephone, basic operation
supplies, adequate storage space for work materials, and access to Company
Intelimax Media, Inc.’s computer system, software and related equipment
necessary to perform the Consulting Services.

 

{W0122526.DOC}             
ArizonaBay, LLC/Company Intelimax Media,
Inc..                                                                                                                                                  CONFIDENTIALPage
1 of  10
Development Services Agreement 2011 Final for Signature
 
 


 
 

--------------------------------------------------------------------------------

 

4.0           PAYMENT.
 
4.1
Company Intelimax Media, Inc. shall pay to ArizonaBay, LLC the fees and expenses
set forth in Schedule A.  Unless otherwise stated in this Agreement or in an
attached Schedule, the parties shall determine fees based on a
Time-and-Materials methodology.  The initial hourly rates for calculation of
fees shall be as provided in Schedule A.  In signing this agreement, Company
Intelimax Media, Inc.. agrees to pay ArizonaBay, LLC, all fees mutually agreed
to by the parties in order for sections 6.0-6.8 to apply.

 
4.2
Company Intelimax Media, Inc. shall reimburse ArizonaBay, LLC for reasonable and
appropriate out-of-pocket expenses, including production expenses such as
delivery and non-ordinary copying charges and non-local travel expenses.  All
such expenses are to be pre-approved by Company Intelimax Media, Inc., prior to
the expenses being incurred and charged by ArizonaBay, LLC, such approval to be
given or withheld at the sole discretion of Company Intelimax Media, Inc..

 
4.3
Each party shall pay all its own taxes, however designated, and in addition to
any charges payable hereunder, incurred in connection with or as a result of
provision of the Consulting Services, including without limitation state and
local privilege, excise, sales and use taxes.

 
5.0           WARRANTIES.
 
5.1
ArizonaBay, LLC warrants that the Consulting Services shall be performed by
competent, qualified personnel and/or contractors who are experienced in the
relevant field(s) in a professional manner consistent with industry
standards.  ArizonaBay, LLC also warrants that the Work Product (as such term is
defined in Section 6.2 below) it provides to Company Intelimax Media, Inc. as
part of the Consulting Services shall not infringe on any valid U.S. patent,
copyright or trade secret.  ArizonaBay, LLC represents and covenants that,
except as previously disclosed to Company Intelimax Media, Inc. in writing, as
of the date of this Agreement, ArizonaBay, LLC will make no claims against
Company Intelimax Media, Inc., or any affiliate, with respect to, any
inventions, discoveries, improvements, ideas or works of authorship which would
be Work Product if made, conceived, authored or acquired by ArizonaBay, LLC
during the term of this Agreement or for six months thereafter.

 
5.2
Each party warrants to the other party that it has full power and authority to
enter into and perform its obligations under this Agreement.

 
5.3
Each party represents and warrants that each individually possesses all
necessary licenses, permits, and authority to engage in the activities
contemplated by this Agreement.

 
5.4
ArizonaBay, LLC, represents and warrants that any independent contractor acting
on behalf of the ArizonaBay, LLC, has entered into an agreement with the
ArizonaBay, LLC, by which the independent contractor agrees to be bound by the
terms and conditions of this Agreement.

 
6.0           TITLE.
 
6.1
ArizonaBay, LLC acknowledges that Company Intelimax Media, Inc. owns and shall
retain all worldwide right, title, and interest in and to all materials provided
by Company Intelimax Media, Inc.. (“Company Intelimax Media, Inc. Work”)
pursuant to this Agreement, except as expressly licensed to ArizonaBay, LLC
pursuant to this Agreement.

 

{W0122526.DOC}             
ArizonaBay, LLC/Company Intelimax Media,
Inc..                                                                                                                                                  CONFIDENTIALPage 2
of 10
Development Services Agreement 2011 Final for Signature
 
 


 
 

--------------------------------------------------------------------------------

 

6.2
Except as set forth in Sections 6.3, 6.5 and 6.6, all work product conceived or
developed by ArizonaBay, LLC for Company Intelimax Media, Inc. as part of the
Consulting Services, including, but not limited to, the specifications,
software, designs, content, concepts, material, disclosures, software programs,
computer languages, programming aids, or any intellectual property (whether or
not they are in writing or reduced to practice) during ArizonaBay, LLC’s term of
this Agreement (“Work Product”) shall be considered “works for hire” and shall
be the property of Company Intelimax Media, Inc..  ArizonaBay, LLC shall
promptly and fully disclose to Company Intelimax Media, Inc. all Work Product
and shall treat any Work Product as if it were Confidential Information
furnished to ArizonaBay, LLC by Company Intelimax Media, Inc. pursuant to the
terms of Section 7 below.  ArizonaBay, LLC agrees to keep current, accurate, and
complete records, which will belong to Company Intelimax Media, Inc. with
respect to all Work Product. Company Intelimax Media, Inc. shall at all times be
and remain the sole and exclusive owner of the Work Product, with Company
Intelimax Media, Inc. having the right to obtain and hold in its own name,
patents, copyright registrations, trademark or service mark registrations, or
such other protection as may be appropriate to the subject matter, and any
extensions and renewals thereof.  All Intellectual Property Rights to the Work
Product are hereby irrevocably assigned to Company Intelimax Media, Inc..
ArizonaBay, LLC, shall cooperate fully with Company Intelimax Media, Inc. and
perform any and all reasonably necessary actions to vest title to the Work
Product with Company Intelimax Media, Inc. and to allow Company Intelimax Media,
Inc. to fully apply for, register, prosecute, secure, maintain, enforce, and
otherwise fully exploit any modifications and derivative works and all
Intellectual Property Rights thereto.  Except as expressly authorized in this
Agreement or a Schedule accepted hereunder, ArizonaBay, LLC, will not copy,
modify, distribute or transfer (by any means), display, sublicense, rent,
reverse engineer, decompile, or disassemble the Work Product.  Although
ArizonaBay, LLC is not authorized to develop or have developed modifications or
derivative works of the Work Product, any such modifications or derivative
works, and all Intellectual Property Rights thereto, are hereby irrevocably
assigned to Company Intelimax Media, Inc. and ArizonaBay, LLC shall cooperate
fully with Company Intelimax Media, Inc. and perform any and all reasonably
necessary actions to vest title with Company Intelimax Media, Inc. and to allow
Company Intelimax Media, Inc. to fully apply for, register, prosecute, secure,
maintain, enforce, and otherwise fully exploit such modifications and derivative
works and all Intellectual Property Rights thereto.  “Intellectual Property
Rights” shall mean those rights, including rights to enforce and to collect
damages for past infringement, that may exist from time to time in this or any
other jurisdiction, whether foreign or domestic, under patent law, copyright
law, publicity rights law, moral rights law, trade secret law, trademark law,
unfair competition law or other similar protections.  Intellectual Property
Rights shall include all of these rights and protections regardless of whether
or not such rights or protections are registered or perfected

 
6.3
ArizonaBay, LLC shall hold all rights, title and interest in and to all patent,
copyright, software code, trade secret, trademark, and other intellectual
property rights in software that ArizonaBay,LLC, owned or licensed prior to
commencement of Consulting Services (“Existing Work”).

 

{W0122526.DOC}             
ArizonaBay, LLC/Company Intelimax Media,
Inc..                                                                                                                                                  CONFIDENTIALPage 3
of 10
Development Services Agreement 2011 Final for Signature
 
 


 
 

--------------------------------------------------------------------------------

 

6.4.1
ArizonaBay, LLC grants to Company Intelimax Media, Inc. a non-exclusive,
worldwide, perpetual, non-transferable, royalty free license to use the Existing
Work for Company Intelimax Media, Inc.’s own business purposes within Company
Intelimax Media, Inc.’s own branded sites.  Company Intelimax Media, Inc. may
copy the Existing Work as required for its intended use, provided that any
copies must contain the ArizonaBay, LLC copyright and proprietary notices.  The
Existing Work may not be provided to any third party unless such party is acting
as Company Intelimax Media, Inc.’s agent or employee, and only if such third
party has a need to be provided with the Existing Work as part of Company
Intelimax Media, Inc.’s permitted use hereunder.

 
6.4.2
In the event that Company Intelimax Media, Inc. changes its business model to
sell or license software for commercial use, ArizonaBay, LLC agrees not to
prohibit use of ArizonaBay, LLC’s Existing Work for such use provided the
parties mutually negotiate and agree to limit ArizonaBay, LLC’s liability and
protect its proprietary interest in the Existing Work.

 
6.5
Company Intelimax Media, Inc. grants to ArizonaBay, LLC a non-exclusive,
perpetual, royalty free license to use the software that ArizonaBay, LLC builds
for Company Intelimax Media, Inc. in connection with ArizonaBay, LLC’s services
and products, except that ArizonaBay, LLC shall not use the software for Company
Intelimax Media, Inc.’s competitors without Company Intelimax Media, Inc. prior
written permission.  Arizona Bay, LLC or any derivative of the company agrees
not use this software in any way, shape or form that could be construed by
Company Intelimax Media, Inc., as solely determined by Company Intelimax Media,
Inc., as being competitive with Company Intelimax Media, Inc.’s business or
business model.

 
6.6
ArizonaBay, LLC shall retain all right, title and interest in and to all
intellectual property, trade secrets, ideas and concepts, know-how, methods,
techniques, and templates conceived, developed, licensed, or reduced to practice
by ArizonaBay, LLC prior to or independent of its performance of the Consulting
Services hereunder, (“ArizonaBay, LLC Know-How”) and Company Intelimax Media,
Inc. shall have no ownership interest therein. ArizonaBay, LLC hereby grants to
Company Intelimax Media, Inc. a non-exclusive, worldwide, non-transferable,
royalty free perpetual license to use such ArizonaBay, LLC Know-How to the
extent that such ArizonaBay, LLC Know-How is and remains embodied in the Work
Product delivered to Company Intelimax Media, Inc. hereunder or any derivative
work thereof. ArizonaBay, LLC, will provide to Company Intelimax Media, Inc. on
an on-going basis a list of ArizonaBay, LLC Know-How which may be incorporated
in the Work Product, such list to be finalized and completed when the software
product is finalized.  Company Intelimax Media, Inc. must provide ArizonaBay,
LLC with written approval prior to ArizonaBay, LLC incorporating any ArizonaBay,
LLC Know-How into the Work Product delivered to Company Intelimax Media, Inc..

 
6.7
Ownerhsip of (i) Work Product developed by ArizonaBay, LLC is subject to payment
in full of all outstanding invoices owed to ArizonaBay, by Company Intelimax
Media, Inc. or any of its affiliate companies. 

 
6.8
The parties agree that any change in the rights, titles, and interests in the
Work Product and other work completed pursuant to the Consulting Services not
provided for in this Agreement, if any, shall be owned by Company Intelimax
Media, Inc..  Assignment of Title is subject to Arizona Bay, LLC being paid in
full.

 

{W0122526.DOC}             
ArizonaBay, LLC/Company Intelimax Media,
Inc..                                                                                                                                                  CONFIDENTIALPage 4
of 10
Development Services Agreement 2011 Final for Signature
 
 


 
 

--------------------------------------------------------------------------------

 

7.0           CONFIDENTIAL INFORMATION.
 
7.1
“Confidential Information” shall mean: (i) such written information, including
but not limited to the terms and conditions of this Agreement, which is marked
“Confidential”, (ii) such non-written information which is described as
“Confidential” in a written notice delivered by the disclosing party to the
recipient within ten (10) days after the first disclosure of such information,
(iii) confidential information of Company Intelimax Media, Inc. including
certain technical, business or other information, materials and/or ideas that
Company Intelimax Media, Inc. deems to be proprietary, confidential, or trade
secret customer information or (iv) information which by the nature of the
information and the circumstances surrounding disclosure should reasonably be
regarded as confidential.

 
7.2
Confidential Information shall not include information which: (i) is or becomes
generally known to the public without breach of this Agreement by the recipient,
or (ii) is in the recipient’s possession prior to its disclosure from the
disclosing party, or (iii) is received by the recipient from a third party with
no restrictions on disclosure, or (iv) is independently developed by recipient
without breach of its obligations under Section 7.0.

 
7.3
Each party agrees that with respect to the Confidential Information of the other
party, during the term of this Agreement and for three (3) years thereafter,
such party shall maintain the confidentiality of the Confidential Information,
using the same degree of care that such party uses to protect its own
confidential information of a like nature; and shall not use such Confidential
Information, except in the performance of its obligations as set forth
hereunder, or disclose to any third party any such Confidential Information,
except as may be required by law or court order. In the event the disclosure of
Confidential Information is required under a lawful order of a court or
governmental body, each party agrees to promptly notify the other party and to
provide the other party with a copy of the order. Each party shall (i) restrict
access to the Confidential Information to only those employees and/or
contractors who require access in the course of their assigned duties and
responsibilities in connection with this Agreement, and (ii) have caused its
employees and/or contractors who have access to such Confidential Information to
have executed a written agreement obligating him/her to maintain the
confidentiality of all Confidential Information disclosed.

 
 
8.0           TERMINATION.
 
8.1
Either party may terminate this Agreement with a thirty (30) day written notice
for any reason at any time, with or without cause.  ArizonaBay, LLC, may
terminate this agreement upon non-payment by Company Intelimax Media, Inc. of
ArizonaBay, LLC’s charges, provided, however, that ArizonaBay, LLC has provided
Company Intelimax Media, Inc. written notice of breach of payment and has
provided Company Intelimax Media, Inc. thirty (30) days to cure the breach.

 
8.2
Upon termination of this Agreement under Section 8.1 or the expiration of this
Agreement at the end of the term in Section 1.0, each party shall return to the
other party all Confidential Information of the other party and any other
information, data, software, documentation or equipment which the other party
has supplied to or developed for such party, which may be in such party’s
possession or control.

 
8.3
Upon the expiration or termination of this Agreement for any reason, Sections 4
through 10 and Sections 12 through 24 shall survive termination, and the
parties’ rights and responsibilities thereunder shall remain in full force and
effect.

 

{W0122526.DOC}             
ArizonaBay, LLC/Company Intelimax Media,
Inc..                                                                                                                                                  CONFIDENTIALPage 5
of 10
Development Services Agreement 2011 Final for Signature
 
 


 
 

--------------------------------------------------------------------------------

 

9.0           INDEMNITY.
 
9.1
Company Intelimax Media, Inc. shall indemnify and hold harmless ArizonaBay, LLC
and its partners, directors, officers, employees, and agents against any and all
claims, loss, liabilities, judgments, awards and costs (including, without
limitation, legal fees and expenses) in any claim brought by a third party
against ArizonaBay, LLC arising out of Company Intelimax Media, Inc.’s use of
the Work Product produced as a result of the Consulting Services provided by
ArizonaBay, LLC, including but not limited to:  (i) an allegation that Company
Intelimax Media, Inc.-owned or -provided work infringes any third-party’s
Intellectual Property Rights, trademarks, service marks, or other proprietary
rights or (ii) arising from any claim that any Website operated by Company
Intelimax Media, Inc. violates any law or regulation including but not limited
to electronic commerce, product liability, defamation, or privacy rights;
provided that ArizonaBay, LLC promptly notifies Company Intelimax Media, Inc. in
writing of any such claim.  Nothing in this Section 9.1 is intended to relieve
ArizonaBay, LLC of its indemnity obligation set forth in Section 9.2.

 
10.0           PUBLICITY.
 
10.1
Company Intelimax Media, Inc. hereby grants ArizonaBay, LLC a nonexclusive,
worldwide, royalty-free, and nontransferable license to use and display for
demonstration purposes any portions of the Company Intelimax Media, Inc. Website
that are open to the public, provided that such portions are not altered in any
way by ArizonaBay, LLC.

 
10.2
With prior written approval by Company Intelimax Media, Inc., such approval
being at the sole discretion of Company Intelimax Media, Inc., Company Intelimax
Media, Inc. may allow ArizonaBay, LLC (i) to publicly identify Company Intelimax
Media, Inc. as a client of ArizonaBay, LLC, (ii) to use Company Intelimax Media,
Inc.’s marks in promotions and presentations and up to three places on its
website where the work is mentioned, (iii) to issue press releases concerning
the work covered under this Agreement, and (iv) to submit the work to design
competitions selected by ArizonaBay, LLC.  Company Intelimax Media, Inc. may
terminate the foregoing trademark license if, in its reasonable discretion,
ArizonaBay, LLC’s use of the marks tarnishes, blurs or dilutes the quality
associated with the marks or the associated goodwill and such problem is not
cured within ten (10) days of notice of breach. Title to and ownership of
Company Intelimax Media, Inc.’s marks shall at all times remain with Company
Intelimax Media, Inc.. ArizonaBay, LLC shall use the marks exactly in the form
provided and in conformance with any trademark usage policies. ArizonaBay, LLC
shall not take any action inconsistent with Company Intelimax Media, Inc.’s
ownership of the marks, and any benefits accruing from use of such marks shall
automatically vest in Company Intelimax Media, Inc..

 
10.3
Company Intelimax Media, Inc. may mention ArizonaBay, LLC in press releases
concerning work attributable to ArizonaBay, LLC for up to six (6) months after
its release to the public or other third-parties.

 
11.0           DISPUTE RESOLUTION.
 
 
In the event that contractual issues arise under this Agreement, both parties
agree to escalate such issues to the attention of their respective
management.  The parties’ respective management representative shall promptly
enter into good faith discussions to resolve the issues raised to the mutual
satisfaction of both parties.

 

{W0122526.DOC}             
ArizonaBay, LLC/Company Intelimax Media,
Inc..                                                                                                                                                  CONFIDENTIALPage 6
of 10
Development Services Agreement 2011 Final for Signature
 
 


 
 

--------------------------------------------------------------------------------

 

12.0        LIMITED LIABILITY.
 
EXCEPT FOR DAMAGES TO PERSONS AND/OR DAMAGE TO REAL OR TANGIBLE PERSONAL
PROPERTY CAUSED BY THE NEGLIGENT ACT OR OMISSION OF ARIZONABAY, LLC, THE
CUMULATIVE LIABILITY OF EITHER PARTY UNDER THIS AGREEMENT SHALL NOT EXCEED THE
AMOUNT PAID BY Intelimax Media, Inc. TO ARIZONABAY, LLC.  IN NO EVENT SHALL
EITHER PARTY OR ITS AGENTS, PERSONNEL OR REPRESENTATIVES BE LIABLE TO THE OTHER
PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES INCLUDING
LOST PROFITS, LOSS OF USE OR LOSS OF DATA.
 
13.0
NON-HIRE.

 
Each party agrees not to actively solicit any employees or contractors of the
other party who have directly or indirectly been involved in the Consulting
Services under this Agreement without the prior written consent of such party.
The term "solicit" does not include general advertisements and generalized
employment searches and other job posting systems and methods that are not
specifically directed or targeted towards employees of the other party.  Each
party’s obligations under this Section 13.0 shall continue for a period of one
(1) year after termination or expiration of this Agreement.
 
14.0        ASSIGNMENT.
 
Neither party shall, without the written consent of the other party hereto,
assign or transfer this Agreement or any of its rights or obligations hereunder,
provided, however, that Company Intelimax Media, Inc. may assign or transfer
this Agreement without prior written consent by ArizonaBay, LLC upon a change of
control of Company Intelimax Media, Inc. or if Company Intelimax Media, Inc.
forms a successor corporation to conduct the business presently conducted by
Company Intelimax Media, Inc..
 
15.0        AMENDMENTS; WAIVERS.
 
Any waiver or modification of this Agreement will not be effective unless
executed in writing and signed by an authorized representative of ArizonaBay,
LLC and Company Intelimax Media, Inc..
 
16.0        NOTICES.
 
Any notice to be given hereunder shall be in writing and delivered personally,
sent by facsimile transmission (provided a copy is contemporaneously sent by
overnight courier service), registered or certified mail, postage prepaid and
with signature of receipt, or by overnight courier service to the address first
above written, or such other address as either party may designate by written
notice to the other given in accordance with this Section. Notices shall be
deemed received at the earlier of actual receipt, one (1) business day after
facsimile transmission provided automatic confirmation of transmission is
received by sender, or one (1) business day after deposit with overnight courier
service.
 

{W0122526.DOC}             
ArizonaBay, LLC/Company Intelimax Media,
Inc..                                                                                                                                                  CONFIDENTIALPage 7
of 10
Development Services Agreement 2011 Final for Signature
 
 


 
 

--------------------------------------------------------------------------------

 

17.0         SEVERABILITY.
 
Should any provision of this Agreement be held by a court of competent
jurisdiction to be illegal, invalid or unenforceable, the remaining provisions
of this Agreement shall not be affected or impaired and the remaining provisions
shall be interpreted to best effect the parties’ intentions in entering into
this Agreement.
 
18.0         GOVERNING LAW; CHOICE OF FORUM
 
This Agreement and any dispute, litigation, arbitration, or mediation arising
from or in any way related to this Agreement or the relationship of the parties,
whether the claims asserted in such dispute, litigation, arbitration, or
mediation are based on contract, tort, equitable relief or on any other basis
shall be governed by, construed and enforced in accordance with the substantive
laws of the State of California without regard to conflict of laws
principles.  The parties expressly consent to exclusive venue and jurisdiction
of the Federal and State courts in or for San Mateo County, California for any
litigation (and San Mateo County, California for any arbitration, mediation or
non-litigated dispute) arising from or in any way related to this Agreement or
the relationship of the parties, whether the claims asserted in any such
dispute, litigation, arbitration or mediation are based on contract, tort,
equitable relief or on any other basis.  The parties shall not raise in
connection with, and hereby waive, any defenses based upon the venue, the
inconvenience of the forum, the lack of personal jurisdiction, the sufficiency
of service of process or the like in any action or suit brought in San Mateo
County, California or in the United States District Court District which
includes San Mateo County, California.
 
19.0         NO CONSTRUCTION.
 
No party to this Agreement, or any attorney for any party, shall be deemed the
drafter of this Agreement for the purpose of interpreting or construing any of
the provisions hereof, and no rule of construction resolving any ambiguity
against the drafting party shall be applicable to this Agreement.
 
20.0         GOOD FAITH AND DUTY TO COOPERATE.
 
The parties acknowledge that there is implied by law and expressly made a part
of this Agreement a covenant of good faith and fair dealing which obligates each
of them to perform its obligations under the Agreement and also obligates each
of them not to engage in any conduct which prevents or impairs any other party
from enjoying its rights under this Agreement.  Both parties agree each party
has a duty to cooperate with the other party as relates to fulfilling each
party’s obligations, as provided in this Agreement, to the other party.
 


 
21.0         FURTHER ASSURANCES.
 
Each party shall execute and deliver any and all additional papers, documents,
and other assurances, and shall do any and all acts and things reasonably
necessary or appropriate in connection with the performance of its obligations
hereunder and to carry out the intent of the parties hereto, and to correct or
modify in good faith any errors or omissions which shall be subsequently
discovered.
 

{W0122526.DOC}             
ArizonaBay, LLC/Company Intelimax Media,
Inc..                                                                                                                                                  CONFIDENTIALPage 8
of 10
Development Services Agreement 2011 Final for Signature
 
 


 
 

--------------------------------------------------------------------------------

 

22.0        CAPTIONS.
 
The captions appearing at the commencement of the sections or paragraphs are
descriptive only and for convenience in reference.  Should there be any conflict
between any such caption and the section or paragraph at the beginning of which
it appears, the section or paragraph and not such caption shall control in the
construction of this document.
 
23.0        ATTORNEYS’ FEES.


In the event of any dispute, litigation, arbitration, or mediation arising from
or in any way related to this Agreement, whether the claims asserted in such
dispute, litigation, arbitration, or mediation are based on contract, tort,
equitable relief or on any other basis, the prevailing party shall be entitled
to recover from the non-prevailing party and shall be awarded its costs and
reasonable attorneys’ fees and expenses including but not limited to reasonable
awards of attorneys’ fees and expenses in the event of appeals.  The attorneys’
fees and expenses shall be payable whether or not suit or other attempt to
obtain relief against the other party is actually filed or commenced and whether
or not any suit filed or commenced proceeds to final judgment.  If the services
of an attorney are required by any party to enforce a judgment rendered in
connection with this Agreement, the judgment creditor shall be entitled to
reasonable attorneys’ fees, costs and other expenses, in addition to any amounts
specified in the judgment.
 
24.0
ENTIRE AGREEMENT.

 
This Agreement constitutes the complete and entire statement of all conditions
and representations of the agreement between ArizonaBay, LLC and Company
Intelimax Media, Inc. with respect to its subject matter and supercedes all
prior writings or understandings.
 


 


 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date stated below each party’s signature.
 


 
ArizonaBay, LLC  
By:     __________________
Name:           David Graham 
Title:           Managing Partner 
Date:           December ___, 2011 
Company Intelimax Media, Inc.
By:     ___________________
Name:           Glenn Little
Title:           President/ CEO
Date:           December _14_, 2011

 
 

{W0122526.DOC}             
ArizonaBay, LLC/Company Intelimax Media,
Inc..                                                                                                                                                  CONFIDENTIALPage 9
of 10
Development Services Agreement 2011 Final for Signature
 
 


 
 

--------------------------------------------------------------------------------

 


 
Schedule A
 
SERVICE FEE SCHEDULE


 
Rate Sheet, Arizona Bay, LLC
 


 


$15,000 monthly retainer:


First phase will be to create a statement of work with budget and timeline for
an initial product launch which currently targeted at March 1, 2012.


Two senior resources below will be billed against the retainer:


Curtis Olson (and/or other Principal Engineer) $150/hr
Alex Quin (and/or other Senior Engineer) $120/hr
Other resources as mutually agreed upon






















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed.
 
 


 
ArizonaBay, LLC  
By:    
Name:           David Graham 
Title:           Managing Partner 
 
Company Intelimax Media, Inc.
By:     
Name:           Glenn Little
Title:           President/ CEO
 

 

 

 







{W0122526.DOC}             
ArizonaBay, LLC/Company Intelimax Media,
Inc..                                                                                                                                                  CONFIDENTIALPage
10 of 10
Development Services Agreement 2011 Final for Signature
 
 


 
 
 
 
